                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

DAVID TEMPLE                                            CIVIL ACTION

VERSUS                                                  NO.    18-1536

DARREL VANNOY                                           SECTION “B”(4)


                             ORDER AND REASONS

    Before     the   Court    are   the    Magistrate   Judge’s    Report   and

Recommendation to dismiss petitioner David Temple’s request for

habeas corpus relief (Rec. Doc. 8) and petitioner’s objections to

the report and recommendation (Rec. Doc. 9). For the reasons

discussed below,

    IT IS ORDERED that petitioner’s objections are OVERRULED;

    IT IS FURTHER ORDERED that the Magistrate Judge’s Report and

Recommendation is ADOPTED as the opinion of the court; and

    IT IS FURTHER ORDERED that the petition for § 2254 habeas

relief is DISMISSED.

                FACTUAL BACKGROUND AND PROCEDURAL HISTORY

    David    Scott   Temple     (“petitioner”)     is   a     convicted   inmate

currently incarcerated in the Louisiana State Penitentiary in

Angola, Louisiana. See Rec. Doc. 8 at 1. On February 6, 2015,

petitioner was charged by a bill of information in St. Tammany

Parish with one count of aggravated second degree battery and one

count of second degree kidnapping. See id. On February 19, 2015,

petitioner entered a plea of not guilty to the charges. See id.

                                       1
      At trial, the State intended to prove that between November

22 and 24, 2014, petitioner imprisoned his girlfriend in the

residence they shared, repeatedly inflicting physical abuse upon

her and refusing to allow her to leave, and that on November 22,

2014, he beat the victim with a flashlight, two metal candle

holders, and his belt, fracturing her patella with a candle holder.

See Rec. Doc. 8 at 1-2. Petitioner also slammed the victim’s head

into a hard floor before cutting her clothes off with a pocket

knife,    rendering     her   completely    naked.     See   id.   Afterwards,

petitioner dragged the victim by the hair outside and fastened her

to the back of his truck with a chain and dog collar. See id.

Petitioner then drove the truck around an adjacent field in a

“doughnut” fashion. See id. Petitioner later unfastened her, and

attempted to chase her in the field with the truck. See id. After

the two returned to their residence, petitioner made the victim

shower and clean herself, threatened to kill both her and her

daughter, and explained in detail how he would. See id.

      The next day, petitioner forced the victim to clean the house

in   an   effort   to   eliminate   any    sign   of   violence    or   criminal

activity. See id. When a neighbor returned home on November 24,

2014, the victim sought and found assistance and refuge. See id.

On November 25, 2014, petitioner was arrested in Washington Parish

pursuant to an arrest warrant. See id.



                                      2
     A jury trial took place on August 10 and 12, 2015. See id. At

trial two officers testified, and pictures of the victim’s injuries

were presented. See id. at 12. Shortly thereafter, petitioner

indicated that he wanted to plead guilty, and entered a guilty

plea to both counts and to a multiple bill filed by the state. See

id. at 2. The trial court sentenced petitioner to concurrent

sentences of fifteen years in prison on count one and sixty years

in prison as a second offender on count two, with the latter

sentence to be served without benefit of probation or suspension

of sentence and without benefit of parole for the first two years.

See id. at 2-3.

     Petitioner did not seek timely appeal of his conviction. See

id. at 3. On December 21, 2015, he submitted an application for

post-conviction relief to the state trial court, alleging that he

was denied his right to a direct appeal. See id. The trial court

denied petitioner’s application on February 22, 2016, finding that

he knowingly waived this right during the guilty plea colloquy.

See id. Petitioner did not seek review of this ruling. See id.

     On March 30, 2016, petitioner submitted a second application

for post-conviction relief to the trial court, asserting: (1) he

was denied effective assistance of counsel; and (2) that the trial

court abused its discretion by accepting his guilty pleas. See id.

The trial court denied relief, and held that petitioner had failed

to prove ineffective assistance of counsel under Strickland v.

                                3
Washington. See id. at 3-4. The court denied relief on the second

issue   on   the   grounds   that    it    was    repetitive      of   his     prior

application, citing La. Code Crim. P. art. 930.4. See id. at 4.

     The Louisiana First Circuit denied petitioner’s related writ

on September 22, 2016. See id. It found that petitioner’s plea and

waiver of his rights were both knowing and voluntary, and that his

ineffective    assistance    of     counsel      claim   was     waived   by    the

unconditional guilty plea. See id. Finally, on January 12, 2018,

the Louisiana Supreme Court denied petitioner’s writ application,

holding that he failed to prove ineffective assistance of counsel

under the requirements set forth in Strickland, and also that he

failed to meet his burden of proof on his second claim. See id. On

February 14, 2018, petitioner submitted the instant federal habeas

petition, in which he asserted that: (1) he received ineffective

assistance of counsel at trial; and (2) the state court abused its

discretion by accepting his guilty plea. See Rec. Doc. 1 at 4.

                              LAW AND FINDINGS

     A. Standard of Review

     The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) controls for purposes of this 28 U.S.C. § 2254 habeas

corpus petition. See Poree v. Collins, 866 F.3d 235, 245 (5th Cir.

2017)   (“Federal   habeas   proceedings         are   subject    to   the   rules

prescribed    by   the   Antiterrorism      and    Effective      Death   Penalty

Act...”); see also Flanagan v. Johnson, 154 F.3d 196, 198 (5th

                                       4
Cir. 1998) (citing Lindh v. Murphy, 521 U.S. 320 (1997)) (holding

that AEDPA applies to habeas corpus petitions filed after the date

the act went into effect).

     The AEDPA standard of review provides different standards for

questions of fact, questions of law, and mixed questions of fact

and law. Regarding questions of fact, a presumption of correctness

applies to the state court’s findings. See 28 U.S.C. § 2254(e)(1)

(“In a proceeding instituted by an application for a writ of habeas

corpus...a determination of a factual issue made by a State court

shall be presumed to be correct.”).      A petitioner seeking to

overcome this presumption bears the burden of doing so by “clear

and convincing evidence. See id. On review, the Court must give

deference to state court factual findings unless they “were based

on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C.

2254(d)(2).

     The standard of review for both questions of law and mixed

questions of law and fact is articulated in § 2254(d)(1). See Hill

v. Johnson, 210 F.3d 481, 485 (5th Cir. 2000) (“Under [§ 2254(d)],

we review pure questions of law and mixed questions of law and

fact under § 2254(d)(1)...”). Under this standard, deference must

be given to the state court’s decision unless that decision is

“contrary to or involves an unreasonable application of clearly



                                5
established federal law, as established by the Supreme Court of

the United States.” Id.

      A state court decision is contrary to federal law if: (1) the

state court applies a rule different from the governing law set

forth in the Supreme Court’s cases; or (2) the state court decides

a   case   differently   than    the   Supreme   Court   has   on   a   set   of

“materially indistinguishable facts.” See Poree, 866 F.3d at 246;

see also Bell v. Cone, 535 U.S. 685, 694 (2002); see also Williams

v. Taylor, 529 U.S. 362, 405-406 (2000).

      A state court’s decision involves an unreasonable application

of federal law when it identifies the correct legal rule, but

applies it unreasonably to the facts of the case. See White v.

Woodall,    572   U.S.   415,    426   (2014).   Under   the    unreasonable

application clause, the burden is on the petitioner to demonstrate

that the state court’s determination was objectively unreasonable.

See Price v. Vincent, 538 U.S. 634, 641 (2003); see also Wright v.

Quarterman, 470 F.3d 581, 585 (5th Cir. 2006).

      There is a distinction between an incorrect application of

federal law and an unreasonable one. See Williams, 529 U.S. at

410. On review, an incorrect application of federal law will be

affirmed provided that it was not also unreasonable. See id. at

411 (“...a federal habeas court may not issue the writ simply

because...the     relevant      state-court   decision    applied       clearly



                                       6
established federal law erroneously or incorrectly...[r]ather,

that application must also be unreasonable.”).

     B. Ineffective Assistance of Counsel

     An ineffective assistance of counsel claim presents a mixed

question of law and fact. See Clark v. Thaler, 673 F.3d 410, 416

(5th Cir. 2010); see also Woodfox v. Cain, 609 F.3d 774, 789 (5th

Cir. 2010). To dispose of this claim, the Court must determine

whether the state court’s denial of relief was contrary to, or an

unreasonable application of, federal law, as determined by the

Supreme Court. See Hill, 210 F.3d at 485; see also 28 U.S.C. §

2254(d)(1).

     Strickland v. Washington, 466 U.S. 668, 687 (1984) set the

appropriate test to apply when a petitioner challenges a guilty

plea based on ineffective assistance of counsel. See Hill v.

Lockhart, 474 U.S. 52, 58 (1985). Under Strickland, a petitioner

claiming ineffective assistance of counsel must prove: (1) that

counsel’s performance was deficient; and (2) that said deficient

performance prejudiced the defense. See Strickland, 466 U.S. at

687. A court may dismiss a claim if the petitioner fails to satisfy

either prong of the Strickland test. Amos v. Scott, 61 F.3d 333,

348 (5th Cir. 1995) (“In deciding ineffective assistance claims,

a court need not address both prongs of the conjunctive Strickland

standard, but may dispose of such a claim based solely on a



                                7
petitioner's failure to meet either prong of the test.”); see also

Strickland, 466 U.S. at 697.

     To   show   that   counsel’s   performance    was    deficient,   the

petitioner must establish that “counsel’s representation fell

below an objective standard of reasonableness.” Hill, 474 U.S. at

57 (quoting Strickland, 466 U.S. at 687-88). “A court considering

a claim of ineffective assistance must apply a ‘strong presumption’

that counsel's representation was within the ‘wide range’ of

reasonable professional assistance.” Harrington v. Richter, 562

U.S. 86, 104 (2011) (citing Strickland, 466 U.S. at 689). The

petitioner bears the burden of overcoming this presumption. See

id. In other words, “the defendant must overcome the presumption

that, under the circumstances, the challenged action might be

considered sound trial strategy.” Strickland, 466 U.S. at 689

(internal quotations omitted).

     Regarding counsel’s duty to investigate, “counsel has a duty

to make reasonable investigations or to make a reasonable decision

that makes particular investigations unnecessary.” Id. at 691.

Furthermore,     “strategic     choices     made         after   thorough

investigation...are virtually unchallengeable...” Id. at 690.

     To show that counsel’s deficient performance prejudiced the

defense, the petitioner must establish that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Bell, 535

                                    8
U.S. at 695 (quoting Strickland, 466 U.S. at 694). To satisfy this

requirement in the context of a guilty plea, the petitioner “must

show that there is a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and would have insisted

on going to trial.” Hill, 474 U.S. at 59. “A reasonable probability

is   a    probability   sufficient    to   undermine    confidence    in   the

outcome.” Cullen v. Pinholster, 563 U.S. 170, 189 (2011) (quoting

Strickland, 466 U.S. at 694). “The likelihood of a different result

must be substantial, not just conceivable.” Harrington, 562 U.S.

at 112.1

         Regarding allegations of failure to investigate, a petitioner

“must allege with specificity what the investigation would have

revealed and how it would have altered the outcome of the trial.”

Moawad v. Anderson, 143 F.3d 942, 948 (5th Cir. 1998). Furthermore,

when a petitioner alleges a failure to investigate or discover

potentially      exculpatory   evidence     on   part   of   counsel,      “the

determination whether the error ‘prejudiced’ the defendant by

causing him to plead guilty rather than go to trial will depend on

the likelihood that discovery of the evidence would have led


1 While the Magistrate Judge initially mistakenly referenced a preponderance of
the evidence standard in his Report and Recommendation, citing Montoya v.
Johnson, 226 F.3d 399, 408 (5th Cir. 2000), he subsequently cited to and
appropriately applied the correct reasonable probability standard in his
analysis, as does this Court. See Chester v. Thaler, 666 F.3d 340, 368 (5th
Cir. 2011) (citing Williams, 529 U.S. at 405-406) (holding that it would be
error for a court to deny relief on grounds that petitioner failed to prove
ineffective assistance by a preponderance of the evidence, because Strickland
only requires petitioner to demonstrate a “reasonable probability” of a
different outcome).

                                      9
counsel to change his recommendation as to the plea.” Hill, 474

U.S. at 59.      Making this determination depends largely              “on a

prediction whether the evidence likely would have changed the

outcome of a trial.” Id.

       Likewise, “where the alleged error of counsel is a failure to

advise the defendant of a potential affirmative defense to the

crime charged, the resolution of the ‘prejudice’ inquiry will

depend largely on whether the affirmative defense likely would

have succeeded at trial.” Id.

       “[E]ven   where     counsel   has   rendered    totally     ineffective

assistance to a defendant entering a guilty plea, the conviction

should be upheld if the plea was voluntary.” DeVille v. Whitley,

21 F.3d 654, 659 (5th Cir. 1994) (quoting U.S. v. Diaz, 733 F.2d

371,   376   (5th   Cir.   1984)).   “A    valid   guilty   plea   waives   all

nonjurisdictional defects in the proceedings against a defendant.”

Diaz, 733 F.2d at 376 (citing Barrientos v. United States, 668

F.2d 838, 842 (5th Cir. 1982)). Here, petitioner’s ineffective

assistance claim is likely waived by virtue of his valid guilty

plea, discussed below. Regardless, all of petitioner’s ineffective

assistance claims are without merit.

       First, petitioner alleges that counsel failed to “fully”

investigate. See Rec. Doc. 9 at 2. He alleges that counsel’s

failure to investigate is evidenced by the lack of time spent

investigating and “fully” reviewing the files, based on time sheets

                                      10
submitted by counsel to the public defender’s office. See id.

Petitioner asserts that a full investigation and review of the

case files would have led counsel to discover his proclivity to

drink alcohol, and thus, the viability of an intoxication defense.

See id.

      This argument is rendered moot, because counsel demonstrated

that he was in fact aware of petitioner’s drinking tendencies when

he   stated     during   the   plea   colloquy,     “[Temple]     wanted   to

apologize...and tell the court...about his alcoholism...” See Rec.

Doc. 1 at 155. For this reason, there was no failure to investigate

or   discover    “potentially   exculpatory   evidence.”         Furthermore,

petitioner’s     general   drinking    tendencies     do   not    constitute

potentially exculpatory evidence. As discussed below, the state

intoxication defense only contemplates intoxication at the time

that the crime was committed. Petitioner offers no evidence to

prove that he was in fact intoxicated at the time of the offense.

      Second, petitioner’s objection reiterates his claim that he

received ineffective assistance of counsel when counsel failed to

present an intoxication defense at trial. See id. at 5. This claim

fails to satisfy both prongs of Strickland.

      Regarding deficient performance, a failure to present one

particular defense likely falls within the wide range of reasonable

professional assistance described in Strickland—it could certainly

be considered a tactical choice or sound trial strategy. The

                                      11
failure to present a particular defense does not necessarily amount

to incompetence. In any case, it is practically impossible to judge

counsel’s    performance    because      Temple      changed     his      plea   before

counsel had an opportunity to present any defense, intoxication or

otherwise. Therefore, the deficiency prong of Strickland is not

satisfied.

     Regarding    prejudice,      even       if    the    failure    to   present   an

intoxication    defense    was    error,      it    did    not   likely     prejudice

petitioner. Again, counsel cannot be held to have prejudiced

petitioner into pleading guilty by failing to present a defense

when petitioner decided to change his plea to guilty before counsel

had an opportunity to present a defense. Furthermore, the record

indicates that Temple changed his plea to guilty because he did in

fact commit the crimes alleged against him, and so as to avoid

dragging the victims through an unnecessary trial. See Rec. Doc.

1 at 155, 165-66. The defense has not been shown to have any

bearing on Temple’s decision to plead guilty.

     Moreover, failure to advise petitioner of or present an

intoxication defense did not likely prejudice petitioner, because

it is unlikely that it would have succeeded at trial. The state

intoxication    defense    states       in    pertinent      part,     “[w]here     the

circumstances    indicate        that    an       intoxicated...condition           has

precluded the presence of a specific criminal intent or of special

knowledge required in a particular crime, this fact constitutes a

                                         12
defense to a prosecution for that crime.” La. Rev. Stat. Ann. §

14:15 (2018). To successfully present an intoxication defense, a

defendant must prove: (1) that defendant was intoxicated at the

time of the crime; and (2) that said intoxication precluded the

presence of specific criminal intent or special knowledge required

for that crime. Id.

       The state intoxication defense would not have been a viable

defense against the second degree kidnapping charge. The record is

devoid of any evidence that Temple was in fact intoxicated at the

time he committed the crime. Furthermore, second degree kidnapping

in Louisiana is not a specific intent crime. See La. Rev. Stat.

Ann. § 14:44.1 (2018); see also State v. Cerda-Anima, 119 So.3d

751,   759   (La.   App.   5    Cir.    2013)    (holding         that   the    state

intoxication    defense    is    not    applicable       to   a    second      degree

kidnapping charge because it is a general intent crime). Therefore,

the defense is not available to show that petitioner lacked the

requisite intent to commit the crime. Additionally, no “special

knowledge” was needed in this instance to commit the crime.

       Similarly,   Temple      would   not     likely    have      succeeded      in

presenting an intoxication defense regarding his aggravated second

degree battery charge, because there is nothing in the record

evidencing that Temple was intoxicated at the time of the crime.

For these reasons, petitioner’s ineffective assistance of counsel

claim is without merit.

                                        13
     C. Knowing and Voluntary Plea

     Whether a guilty plea is valid is a question of law, although

historical facts are entitled to a presumption of correctness. See

Parke   v.    Raley,   506    U.S.    20,    35   (1992)    (citing   Marshall   v.

Lonberger, 459 U.S. 422, 431 (1983)); see also United States v.

Hernandez, 234 F.3d 252, 254 (5th Cir. 2000) (citing United States

v. Amaya, 111 F.3d 386, 388 (5th Cir. 1997)). Accordingly, the

inquiry before this Court is whether the denial of relief was

contrary to, or an unreasonable application of, federal law. See

Hill, 210 F.3d at 485; see also 28 U.S.C. § 2254(d)(1).

     For a guilty plea to be upheld on habeas review, it must have

been made “knowingly, voluntarily, and intelligently.” See Montoya

v. Johnson, 226 F.3d 399, 404 (5th Cir. 2000) (citing James v.

Cain,    56    F.3d    662,     666    (5th       Cir.     1995)).    A   plea   is

“constitutionally valid only to the extent it is ‘voluntary’ and

‘intelligent.’” Bousley v. United States, 523 U.S. 614, 618 (1998)

(quoting Brady v. United States, 397 U.S. 742, 748 (1970)).

Generally, a convicted petitioner “may not collaterally attack a

voluntary and intelligent guilty plea.” Taylor v. Whitley, 933

F.2d 325, 327 (5th Cir. 1991). Accordingly, to establish that the

trial court erred in accepting his guilty plea, petitioner must

show that his plea was not: (1) voluntary or (2) intelligent.

        Whether a plea is voluntary “is determined by ‘considering

all of the relevant circumstances surrounding it.’” Fisher v.

                                            14
Wainwright, 584 F.2d 691, 693 (5th Cir. 1978) (quoting Brady, 397

U.S. at 749). A defendant’s guilty plea is rendered involuntary

when it is “induced by deception, an unfulfillable promise, or

misrepresentation...” Amaya, 111 F.3d at 389; see also Brady, 397

U.S. 755 (holding that a guilty plea entered by one fully aware of

the direct consequences must stand unless induced by threats,

misrepresentation, or improper promises).

      A plea is intelligent only if prior to entering it, the

defendant first receives “real notice of the true nature of the

charge against him, the first and most universally recognized

requirement of due process.” Bousley, 523 U.S. at 618 (quoting

Smith v. O’Grady, 312 U.S. 329, 334 (1941)). “To be knowing and

intelligent, the defendant must have ‘a full understanding of what

the plea connotes and of its consequences.’” Hernandez, 234 F.3d

at   255   (quoting   Boykin,    395   U.S.      at   244).   To       satisfy    this

requirement, it is only necessary that the “defendant...know the

maximum prison term and fine for the offense charged.” United

States v. Rivera, 898 F.2d 442, 447 (5th Cir. 1990); Barbee v.

Ruth, 678 F.2d 634, 635 (5th Cir. 1982).

      In   support    of   his   attack     against     making     a    knowing    and

voluntary guilty plea, petitioner reiterates in his objection

that he was a professional cowboy, had an alcohol problem, had a

sixth grade education, and had              to   have    assistance       with     his

driver’s license test due to illiteracy. He further contends

                                       15
that    the        court “erroneously determined” that he was able to

maintain      a     checking       account.    Id.       at   9.   In   sum,    petitioner

contends that “no court has considered...that                           [he]   was   unable

to   read     or    write;    or    that    he could not fully appreciate the

situation he was in.” Id.

       None of these arguments support petitioner’s claim that his

plea was not knowing and voluntary. Petitioner has failed to

present any evidence that his plea was induced by deception,

misrepresentation, threat, or improper promise. Accordingly, he

has failed to prove that his plea was not voluntary.

       Petitioner does not expressly assert that his plea was not

intelligently         made.    Regardless,         the    record     reflects    that    the

guilty plea was intelligently made because petitioner received

real notice of the true nature of the charges against him and

understood         the   maximum     length        of    time   he   could     receive    in

sentencing. See Rec. Doc. 1 at 161-63. Furthermore, petitioner

acknowledged under oath that he understood that he was being

charged with aggravated second degree battery and second degree

kidnapping. See id. After the court read the elements required to

prove    each        count    and     the     corresponding          sentencing      range,

petitioner acknowledged under oath that he understood. See id.

Finally, petitioner conceded several times on the record and under

oath that he was pleading guilty to the crimes because he was in

fact guilty of having committed them. See id. at 165-66.

                                              16
    For   these   reasons,    the   state   court’s   determination   that

petitioner’s claim was without merit is not contrary to, or an

unreasonable application of, federal law. Accordingly, the denial

of relief on this issue is proper.

    New Orleans, Louisiana this 30th day of July, 2019




                             ____________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                    17
